Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 12 is objected to because of the following informalities: 
“wherein the leading edge angle has the negative slope” in lines 1-2 should be -- wherein  is--;
“and is less than” in line 2 should be --and the leading edge angle is less than--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (U.S. 2006/0228206) in view of Spaggiari et al. (U.S. 2007/0020103).

[Chart] 
Re claim 1:
Decker discloses a gas turbine engine (10, gas turbine engine - Para 28) comprising: a combustor section (24, annular combustor - Para 30 (a type of combustor section as shown in Fig. 1)) arranged between a compressor section (20, booster compressor - Para 29; 22, high pressure compressor - Para 29 (booster compressor 20 and high pressure compressor 22 are collectively shown as a type of compressor section in Fig. 1)) and a turbine section (28, high pressure turbine - Para 30; 30, low 
Decker fails to disclose wherein the airfoil has a relationship between a leading edge angle and span position that defines a curve with the leading edge angle of less than 40° at 100% span.
Spaggiari teaches wherein an airfoil (4, blade - Para 21 (person having ordinary skill in the art would recognize element 4 as a type of airfoil as the profile of the blades is shown in Fig. 5 as a type of airfoil)) has a relationship between a leading edge angle (see TABLE 4 and Para 47 - “angles BLE… of incidence with the leading edge…formed by the respective tangents to the centre line L1 at the point of intersection with the leading edge… and a respective straight line perpendicular to the plane XY passing through the corresponding points of intersection” (this definition is of an angle that is complementary to the instant invention (the instant specification defines the leading edge angle in Para 47 as the angle between a tangential plane PF normal to the engine axis X and a line 80 which is tangent to the camber mean line ML at the leading edge)) and therefore complements to Spaggiari’s BLE listed in TABLE 4 are equivalent to the “leading edge angle” as defined in the instant invention) and a span position (TABLE 4 - “Radial position”) that defines a curve (Examiner Chart 1 above - curve shown (plot has been produced using complementary angles of BLE listed in Spaggiari’s TABLE 4 vs. “Radial position”)) with the leading edge angle of less than 40° at 100% span (see TABLE 4 - compliment of BLE at 100% Radial position is 11°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the airfoil of Decker after the airfoil of Spaggiari for the advantage of achieving optimum performance in terms of efficiency, flow rate and air pressure with very compact overall dimensions (Spaggiari; Para 62) with low noise levels (Spaggiari; Para 63). 
Re claims 8-10:
Decker in view of Spaggiari teaches wherein the leading edge angle (Spaggiari; compliment of BLE (described above)) is less than 40° at 90% span (Claim 8), at 80% span (Claim 9), and at 70% span (Claim 10)(Spaggiari; see TABLE 4 - compliments of BLE are less than 40° over entire “Radial position” (values shown in Examiner Table 1 above)).
Re claim 11:
Decker in view of Spaggiari teaches wherein the curve (Examiner Chart 1 above - curve shown (as described above)) has a negative slope from 90% span to 100% 
Re claim 12:
Decker in view of Spaggiari teaches wherein the leading edge angle (Spaggiari; compliment of BLE (described above)) has the negative slope from 80% span to 100% span (see Examiner Chart 1 above - negative slope shown across entire “Radial position” including from 80% span to 100% span) and is less than 40° from 80% span to 100% span (Spaggiari; see TABLE 4 - compliments of BLE are less than 40° over entire “Radial position” including from 80% to 100% “Radial position” (values shown in Examiner Table 1 above)).
Re claim 13:
Decker in view of Spaggiari teaches wherein the leading edge angle (Spaggiari; compliment of BLE (described above)) at 100% span (Spaggiari; see TABLE 4 - compliment of BLE at 100% “Radial position” is shown as 11° (also shown in Examiner Table 1 above)) is smaller than the leading edge angle at 50% span (Spaggiari; see TABLE 4 - compliment of BLE is shown as 15° at approximately 50% “Radial position” (also shown in Examiner Table 1 above))(Spaggiari; see TABLE 4 - compliment of BLE at 100% “Radial position” is shown smaller than at any other “Radial position”, and as Para 43 describes the profiles “gradually join up starting from the root 5 towards the tip .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (U.S. 2006/0228206) in view of Spaggiari et al. (U.S. 2007/0020103), as applied to claim 1 above, and further in view of Sheridan (U.S. 2013/0004297).
Re claim 14:
Decker fails to disclose wherein the fan section has a low fan pressure ratio of less than 1.55.
Sheridan teaches wherein a fan section (12 - fan section - Para 27) has a low fan pressure ratio of less than 1.55 (Para 44 - “…overall fan pressure ratio…is less than about 1.45…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fan section of Decker after the fan section of Sheridan (thereby making the low fan pressure ratio of Decker equal to that of Sheridan) for the advantage of producing a significant amount of thrust (Sheridan; Para 44).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,605,259.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Pat. No. 10,605,259 anticipate claims 1-14 of the instant application.  Accordingly, application claims 1-14 are not patentably distinct from claims 1-13 of U.S. Pat. No. 10,605,259.


Pat. No. 10,605,259
Application No. 16/787,731
Claim

Claim

1

























A gas turbine engine comprising: 

a combustor section arranged between a compressor section and a turbine section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the fan section has a low fan pressure ratio of less than 1.55; 

a geared architecture coupling the fan section to the turbine section or the compressor section; and 

an airfoil including pressure and 
suction sides and extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a leading edge angle and span position that defines a curve with the leading edge angle of less than 40° at 100% span.
1





A gas turbine engine comprising: 

a combustor section arranged between a compressor section and a turbine section; 

a fan section having an array of twenty-six or fewer fan blades; and 







an airfoil including pressure and suction sides and extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a leading edge angle and span position that defines a curve with the leading edge angle of less than 40° at 100% span.





wherein the airfoil is arranged in the compressor section.

2
wherein the airfoil is arranged in the compressor section.




3
wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged immediately upstream of the combustor section, the airfoil provided in a compressor outside the high pressure compressor section.
3
wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged immediately upstream of the combustor section, the airfoil provided in a compressor outside the high pressure compressor section.





4
wherein the low pressure compressor is counter-rotating relative to the fan blades.
4
wherein the low pressure compressor is counter-rotating relative to the fan blades.





5


wherein the gas turbine engine is a two-spool configuration.
5
wherein the gas turbine engine is a two-spool configuration.




6
wherein the low pressure compressor is immediately downstream from the fan section.

6
wherein the low pressure compressor is immediately downstream from the fan section.




7


wherein the airfoil is fixed relative to an engine axis of an engine static structure.
7
wherein the airfoil is fixed relative to an engine axis of an engine static structure.





8
wherein the leading edge angle is less than 40° at 90% span.

8
wherein the leading edge angle is less than 40° at 90% span.




9
wherein the leading edge angle is less than 40° at 80% span.
9
wherein the leading edge angle is less than 40° at 80% span.





10
wherein the leading edge angle is less than 40° at 70% span.

10
wherein the leading edge angle is less than 40° at 70% span.





wherein the curve has a negative slope from 90% span to 100% span and the leading edge angle is less than 40° from 90% span to 100% span.
11
wherein the curve has a negative slope from 90% span to 100% span and the leading edge angle is less than 40° from 90% span to 100% span.





12
wherein the leading edge angle has the negative slope from 80% span to 100% span and is less than 40° from 80% span to 100% span.

12
wherein the leading edge angle has the negative slope from 80% span to 100% span and is less than 40° from 80% span to 100% span.




13
wherein the leading edge angle at 100% span is smaller than the leading edge angle at 50% span
13
wherein the leading edge angle at 100% span is smaller than the leading edge angle at 50% span.





1
wherein the fan section has a low fan pressure ratio of less than 1.55.

14
wherein the fan section has a low fan pressure ratio of less than 1.55.






Since the application claims 1-14 are anticipated by U.S. Pat. No. 10,605,259 claims 1-13, and anticipation is the epitome of obviousness, then application claims 1-14 are obvious over U.S. Pat. No. 10,605,259 claims 1-13.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by overcoming the nonstatutory double patenting rejection set forth in this Office action by filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-7 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the airfoil is arranged in the compressor section” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 2-7.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawarada et al. (U.S. 2003/0031564) discloses an airfoil (1) including pressure and suction sides (see Fig. 3) and extending in a radial direction (Fig. 4 - “span direction” (a type of radial direction)) from a 0% span position (see Figs. 4 and 6 - where “span-wise position (y/L)” equals 0) to a 100% span position (see Figs. 4 and 6 - where “span-wise position (y/L)” equals 1), wherein the airfoil (1) has a relationship between a leading edge angle (β, leading edge blade inlet angle - Para 20 (see Fig. 3 where β is shown complementary with “leading edge angle β1” as shown in Fig. 5 of instant Specification; also β is described in Para 20 of Kawarada as “angle of the tangent of the center line of the leading edge with respect to the axial direction of the turbine” which is a complementary angle to the leading edge angle defined in the instant Specification para 47)) and span position (Fig. 6 - “span-wise position”) that defines a curve (see Fig. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/1/21